          Case 1:21-cv-01433-JPO Document 5 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELIZABETH SANTIAGO,
                              Plaintiff,
                                                                21-CV-1433 (JPO)
                    -v-
                                                                     ORDER
 CAPITAL ONE BANK (USA), N.A., et
 al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       This case was removed by Defendant TransUnion, LLC from New York Supreme Court,

New York County, on February 18, 2021. Counsel for Plaintiff is directed to file an appearance

with this Court no later than March 12, 2021.

       Counsel for Defendant TransUnion shall serve a copy of this order on Counsel for

Plaintiff by March 5, 2021.

       SO ORDERED.

Dated: March 2, 2021
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
